Citation Nr: 0404947	
Decision Date: 02/23/04    Archive Date: 02/27/04	

DOCKET NO.  01-03 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 
20 percent for degenerative disc disease of the lumbosacral 
spine. 

2.  Entitlement to an initial evaluation in excess of 
30 percent for a depressive disorder (not otherwise 
specified). 

3.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability.


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from September 1975 to July 
1981.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of November 2000 and June 2001 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  The VA will 
notify you if further action is required on your part.  


REMAND

The veteran in this case seeks increased evaluations for 
service-connected degenerative disc disease of the 
lumbosacral spine and a depressive disorder, in addition to a 
total disability rating based upon individual 
unemployability.  

In that regard, during the course of the current appeal, the 
veteran has on two separate occasions undergone a VA 
psychiatric examination for compensation purposes.  On the 
first of those occasions, in March 2001, she received 
diagnoses of a depressive disorder (for which service 
connection is currently in effect), as well as a personality 
disorder, a disability for which service connection may not 
appropriately be granted.  The veteran's Global Assessment of 
Functioning Score (GAF) over the course of the previous year 
was said to be 55, with a current GAF also of 55.  

On subsequent VA psychiatric examination in August 2003, the 
veteran received diagnoses of a major depressive disorder, as 
well as a borderline personality disorder.  Her GAF score 
over the course of the past year was described as 55, with a 
current GAF of 45.  

The Board notes that, at the time of a previous VA 
psychiatric examination for compensation purposes in April 
1998, the veteran again received a diagnosis of a depressive 
disorder (not otherwise specified), which was described as 
being in full remission.  Also noted was the presence of a 
borderline personality disorder, not otherwise specified.  
The veteran's GAF over the course of the past year was said 
to be 75, with a current GAF also of 75.  According to the 
examiner, the veteran had been suffering from transient 
symptoms productive of no more than slight impairment in 
social and occupational functioning due to periods of brief 
depression.

Based on a review of the evidence of record, it is clear that 
all of the aforementioned VA psychiatric examinations were 
conducted by the same VA psychiatrist.  Moreover, based on a 
review of GAF scores, it would appear that, since the time of 
the veteran's initial examination in April 1998, she has 
experienced some decrease in global functioning, arguably 
indicative of increasing psychiatric impairment.  However, a 
review of the examinations in question reveals that objective 
clinical findings have been for the most part very similar 
from examination to examination.  Under such circumstances, 
the Board is at a loss to accurately evaluate the current 
extent of the psychiatric disability at issue.  Accordingly, 
further development in this area will be undertaken prior to 
a final adjudication of the veteran's claim.

Turning to the issue of an increased evaluation for service-
connected degenerative disc disease of the lumbosacral spine, 
the Board notes that the veteran's initial claim for service 
connection for that disability was received in November 1997.  
In a rating decision of June 1998, the RO denied entitlement 
to service connection for a chronic back condition.  The 
veteran voiced  her disagreement with that decision, with the 
result that, in March 1999, there was issued a Statement of 
the Case on the issue of service connection for a back 
condition.  While in March 2000, the veteran attempted to 
file a substantive appeal regarding the issue of service 
connection for her low back disorder, that appeal was not 
timely filed.  It was, however, accepted as a new claim for 
service connection for a chronic back disability.  

In a subsequent rating decision of November 2000, the RO 
granted service connection (and a 20 percent evaluation) for 
degenerative disc disease of the lumbosacral spine.  In 
January 2001, the veteran voiced her disagreement with the 
assignment of a 20 percent evaluation for her service-
connected back disability.  That issue is, therefore, 
currently before the Board for appellate review.

The Board observes that, during the pendency of this appeal, 
the Veterans Claims Assistance Act of 2000 (VCAA) was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).  This liberalizing law is applicable to this 
appeal.  The VA has promulgated regulations to implement the 
provisions of this law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  The VCAA and implementing 
regulations essentially provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate her 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Pursuant to the VCAA, 
the VA has a duty to notify the veteran (and her 
representative, if any), of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Additionally, in December 2003 VA's General Counsel issued an 
opinion regarding the applicability of the VCAA to an issue 
initiated in a notice of disagreement.  See VAOPGCPREC 8-03.  
In that opinion the General Counsel held that, although VA 
must notify a claimant of the evidence needed to substantiate 
a claim on receipt of a complete or substantially complete 
application, VA is not obligated to inform the claimant of 
the evidence needed to support an issue that is initially 
raised in a notice of disagreement if VA has already given 
the section 5103(a) notice regarding the original claim.  In 
the instant appeal the RO did not inform the veteran of the 
evidence needed to substantiate her claim for service 
connection for a back disorder, or the relative 
responsibilities of the veteran and VA in developing that 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); 38 C.F.R. § 3.159(b) (2003).  

The Board finds that, despite the issuance (in February 2001) 
of a Statement of the Case, followed by a Supplemental 
Statement of the Case in October 2003, the RO has failed to 
provide the veteran with adequate notice of the VCAA, or of 
the information and evidence necessary to substantiate her 
claim for service connection for a back disorder.  
Accordingly, the case must be remanded to the RO in order 
that the veteran may be provided with such notice.  

In light of the aforementioned, the case is REMANDED to the 
RO for the following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to August 2003, the date of 
the most recent pertinent evidence of 
record, should be obtained and 
incorporated in the claims folder.  The 
veteran should be requested to sign the 
necessary authorization for release of 
any private medical records to the VA.  
All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  In addition, the 
veteran should be informed of any such 
problem.  

2.  The veteran should then be afforded 
an additional VA psychiatric examination 
in order to more accurately determine the 
current severity of her service-connected 
depressive disorder.  That examination 
should be conducted by a psychiatrist who 
has not heretofore seen or examined the 
veteran.  The RO is advised that the 
veteran must be given adequate notice of 
the date and place of any requested 
examination, and a copy of all such 
notification(s) must be associated with 
the claims folder.   The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause may have an adverse effect on her 
claim.

As regards the requested psychiatric 
examination, all pertinent symptomatology 
and findings should be reported in 
detail, and all appropriate studies 
should be performed.  Following 
completion of the examination, the 
examiner should, to the extent possible, 
attempt to determine what, if any, 
portion of the veteran's psychiatric 
symptomatology is directly attributable 
to her service-connected depressive 
disorder, as opposed to a nonservice-
connected personality disorder.  The 
examiner should, additionally, attempt to 
reconcile any objective psychiatric 
findings with the corresponding GAF 
Score. 

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to 
completion of the examination.  Moreover, 
a notation to the effect that this record 
review took place should be included in 
the examination report.

3.  The RO should then review the 
veteran's claims file, and ensure that 
all notification and development action 
required by the VCAA is complete, in 
particular as to the issue of an 
increased evaluation for degenerative 
disc disease of the lumbosacral spine.  
In so doing, the RO should ensure that 
the notification requirements and 
development procedures contained in 
38 U.S.C.A. §§ 5103, 5103A (2002), and in 
38 C.F.R. § 3.159 (2003) are fully 
complied with and satisfied.  Compliance 
requires that the veteran be notified, 
via letter, of any information and any 
medical or lay evidence not previously 
provided to the Secretary that is 
necessary to substantiate the claim.  A 
general form letter prepared by the RO 
not specifically addressing the 
disabilities at issue is not acceptable.  
The RO must indicate which portion of 
that information and evidence, if any, is 
to be provided by the claimant, and which 
portion, if any, the Secretary will 
attempt to obtain on behalf of the 
claimant.  After the veteran has been 
given notice as required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) (see 
also Quartuccio, supra), she should be 
given the opportunity to respond.  

4.  The RO should then review the 
veteran's claims for increased 
evaluations for service-connected 
degenerative disc disease of the 
lumbosacral spine, and a depressive 
disorder.  Should the benefits sought on 
appeal remain denied, the veteran should 
be provided with a Supplemental Statement 
of the Case (SSOC).  The SSOC must 
contain notice of all relevant action 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  The RO is advised that they are 
to make a determination based on the law 
and regulations in effect at the time of 
their decision, to include any further 
changes in the VCAA.  An appropriate 
period of time should be allowed for a 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.  The issue of entitlement to a total disability 
rating based upon individual unemployability will be held in 
abeyance pending completion of the action described above.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


                       
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



